DETAILED ACTION
Claims 1-21 and 42-45 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 and 45 are objected to because of the following informalities:
In claim 7, a period is required at the end of the claim.
In claim 45, the term “hold” should read as “hole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 42, there is a lack of antecedent basis for the phrase "the structure”. For the purpose of examination, the phrase has been read as "a structure”.

Regarding claim 17, there is a lack of antecedent basis for the phrase “a pressure sensor”. For the purpose of examination, the phrase has been read as "the pressure sensor".

Regarding claims 2-16, 18-21, and 43-45, these claims are rejected for failing to remedy the rejection of claims 1, 17, 22, and 42 above under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 14, 15, 17, 18, 20, 21, and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le (US Pat. No. 4,658,651, hereinafter Le).

Regarding claim 1, Le teaches an apparatus for measuring pressure within a fluid path, the apparatus comprising: a housing (12; figure 1) defining a structure (structure as shown; figure 1) of the apparatus (10) and having a fluid path (indicated to by 41; figure 1) at least partially extending through the housing (as shown; figure 1), the fluid path configured to allow a fluid to pass through the housing (fluids enter into the housing via inlet port 42 along path indicated to by 41; figure 1; column 6, lines 35-45); a first volume chamber (43) in fluid communication with the fluid path (as shown; figure 1; column 6, lines 35-45) and having a first volume chamber opening (42); a second volume chamber (74, A, B, collectively; annotated figure 1) having a second volume chamber opening (C; annotated figure 1), the second volume chamber opening being smaller than the first volume chamber opening (as shown; annotated figure 1); a diaphragm (18) separating the first volume chamber from the second volume chamber (as shown; figure 1) and fluidly disconnecting the second volume chamber from the fluid path (as shown; figure 1), the diaphragm configured to deform based upon the pressure within the fluid path (fluid entering the housing 12 imposed pressure gradients 28 on the diaphragm 18; column 6, lines 5-11; 35-45); and an interface (79) connectable to a pressure sensor (21), the second volume chamber (74, A, B, collectively; annotated figure 1) in fluid communication with the interface (as shown; annotated figure 1).


    PNG
    media_image1.png
    340
    710
    media_image1.png
    Greyscale


Regarding claim 2, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches the housing (12; figure 1) includes a first portion (13) and a second portion (14), the first volume chamber (43) located within the first portion (as shown; figure 1), the second volume chamber (74, A, B, collectively; annotated figure 1) located in the second portion (as shown; annotated figure 1), the diaphragm (18) located between the first and second portion (as shown; figure 1).

Regarding claim 3, Le above teaches all of the limitations of claims 1 and 2.
Furthermore, Le teaches that the second portion (14; figure 1) is an air manifold (as shown with side and top ports; figure 1).

Regarding claim 4, Le above teaches all of the limitations of claims 1 and 2.
Furthermore, Le teaches that the first portion (13; figure 1) is disposable and configured to be disconnected (parts 13 and 14 are interconnected, i.e. configured to be disconnected; column 5, lines 25-30) from the second portion (14).

Regarding claim 5, Le above teaches all of the limitations of claims 1 and 2.
Furthermore, Le teaches a gasket (25, 26, collectively; figure 1) extending between the first (13) and second portion (14), the gasket configured to prevent air leakage when the first and second portions are coupled (capable of preventing air leakage when housing parts 13 and 14 are connected; figure 1).

Regarding claim 6, Le above teaches all of the limitations of claims 1, 2, and 5.
Furthermore, Le teaches that the gasket (25, 26, collectively; figure 1) includes an opening/a hole (A, B, collectively; annotated figure 1) therethrough, the opening/hole defining at least a portion of the second volume chamber (74, A, B, collectively; annotated figure 1).

Regarding claim 7, Le above teaches all of the limitations of claims 1 and 2.
Furthermore, Le teaches that the fluid path (indicated to by 41; figure 1) at least partially extends through (as shown via port 42; figure 1) the first portion (13) of the housing (12).

Regarding claim 9, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches that the housing (12; figure 1) includes a vent port (53) in fluid communication with the second volume chamber (74, A, B, collectively) via a vent channel (52), the vent port and vent channel configured to allow the second volume chamber to vent as the diaphragm (18) deforms (capable of allowing venting due to deformation of diaphragm 18; column 6, lines 60-65).

Regarding claim 11, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches that the diaphragm (18; figure 1) is configured to deform into the second volume chamber (74, A, B, collectively; annotated figure 1) if the pressure within the fluid path (indicated to by 41; figure 1) is positive (capable of deforming into cavity 74).

Regarding claim 14, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches that the housing (12; figure 1) includes an air path (52) between the second volume chamber (74, A, B, collectively; annotated figure 1) and the interface (79).

Regarding claim 15, Le above teaches all of the limitations of claims 1 and 14.
Furthermore, Le teaches that the second volume chamber (74, A, B, collectively; annotated figure 1) includes a recess (recess receiving diaphragm 18; figure 1) located within a wall (26) of the second volume chamber (as shown; figure 1), the recess configured to prevent (via holding in place) the diaphragm (18) from occluding the air path (52).

Regarding claim 17, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches that the pressure sensor (21; figure 1 connectable to the interface (79) and configured to measure the pressure (column 6, lines 25-35) within the fluid path (indicated to by 41; figure 1).

Regarding claim 18, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches that the first volume chamber (43; figure 1) includes a first volume (as shown; figure 1) and the second volume chamber (74, A, B, collectively; annotated figure 1) includes a second volume (as shown; figure 1), the second volume being less than the first volume (as shown; figure 1).

Regarding claim 20, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches the first volume chamber (43; figure 1) is a liquid chamber (receives pressurized fluids; column 6, lines 45-50), the first volume configured to fill with at least a portion of the fluid passing through the fluid path (fluid entering the housing 12 via port 42 (creating the fluid path) imposes pressure gradients 28 on the diaphragm 10; column 6, lines 5-11, 33-45).

Regarding claim 21, Le above teaches all of the limitations of claim 1.
Furthermore, Le teaches that the second volume chamber (74, A, B, collectively; annotated figure 1) is an air chamber (as shown; figure 1).

Regarding claim 42, Le teaches Le discloses an apparatus for measuring pressure within a fluid path, the apparatus comprising: a housing (12; figure 1) defining a structure (structure as shown; figure 1) of the apparatus (10) and having a fluid path (indicated to by 41; figure 1) at least partially extending through the housing (as shown; figure 1), the fluid path configured to allow a fluid to pass through the housing (fluids enter into the housing via Inlet port 42 along path indicated to by 41; figure 1; column 6, lines 35-45); a first volume chamber (43) in fluid communication with the fluid path (as shown; figure 1; column 6, lines 35-45) and having a first volume (as shown; figure 1); a second volume chamber (74, A, B, collectively; annotated figure 1) having a second volume (as shown; figure 1), the second volume being less than the first volume (as shown; figure 1); a diaphragm (18) separating the first volume chamber from the second volume chamber (as shown; figure 1) and fluidly disconnecting the second volume chamber from the fluid path (as shown; figure 1), the diaphragm configured to deform based upon the pressure within the fluid path (fluid entering the housing 12 imposed pressure gradients 28 on the diaphragm 18; column 6, lines 5-11; 35-45); and an interface (79) connectable to a pressure sensor (21), the second volume chamber (74, A, B, collectively; annotated figure 1) in fluid communication with the interface (as shown; annotated figure 1).

Regarding claim 43, Le above teaches all of the limitations of claim 42.
Furthermore, Le teaches the housing (12; figure 1) includes a first portion (13) and a second portion (14), the first volume chamber (43) located within the first portion (as shown; figure 1), the second volume chamber (74, A, B, collectively; annotated figure 1) located in the second portion (as shown; annotated figure 1).

Regarding claim 44, Le above teaches all of the limitations of claims 42 and 43.
Furthermore, Le teaches a gasket (25, 26, collectively; figure 1) extending between the first (13) and second portion (14), the gasket configured to prevent air leakage when the first and second portions are coupled (capable of preventing air leakage when housing parts 13 and 14 are connected; figure 1).

Regarding claim 45, Le above teaches all of the limitations of claims 1, 2, and 5.
Furthermore, Le teaches that the gasket (25, 26, collectively; figure 1) includes an opening/a hole (A, B, collectively; annotated figure 1) therethrough, the opening/hole defining at least a portion of the second volume chamber (74, A, B, collectively; annotated figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le as applied to claim 2 above, and further in view of Burlage et al. (US Pat. No. 5,439,021, hereinafter Burlage).

Regarding claim 8, Le above teaches all of the limitations of claims 1 and 2.
Le fails to specifically teach that the diaphragm is ultrasonically welded to the first portion, thereby sealing the first volume chamber.
Burlage teaches a diaphragm (130; figure 9) that is ultrasonically welded to (see Burlage, claim 15) the first portion (portion indicated to by 128; figure 9), thereby sealing the first volume chamber (chamber above diaphragm 130 lifting body 156; figure 9; column 11, lines 20-25).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Le with the ultrasonic welding as suggested by Burlage. This reduces manufacturing costs as suggested by Burlage (see column 12, lines 40-45).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Le as applied to claim 9 above, and further in view of Ruschke (US Pat. No. 4,190,426, hereinafter Ruschke).

Regarding claim 10, Le above teaches all of the limitations of claims 1 and 9.
Le fails to teach a vent valve located on the vent port.
Ruschke teaches a vent valve (46; figure 1) located on (valve 46 is mounted over vent ports 38 covering them; column 8, lines 10-20) the vent port (38).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Le with the vent valve of Ruschke. This would provide automatic control of the pressure venting from the chamber as suggested by Ruschke (see column 7, lines 55-65).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Le as applied to claim 1 above, and further in view of Wang et al. (US PGPUB 2005/0139010 A1, hereinafter Wang).

Regarding claim 12, Le above teaches all of the limitations of claim 1.
Le fails to specifically teach that the diaphragm is configured to deform into the first volume chamber if the pressure within the fluid path is negative.
Wang teaches wherein the diaphragm (29; figure 1) is configured to deform into the first volume chamber (17) if the pressure within the fluid path (path via port 19; figure 1) is negative (diaphragm 29 moves towards film 27 when pressure in chamber 17 decreases; paragraph [0012]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Le with the teachings of Wang. This would allow measurement of both positive and negative pressures as suggested by Wang (see Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Le as applied to claims 1 above, and further in view of Davis et al. (US Pat. No. 4,817,629, hereinafter Davis).

Regarding claim 13, Le above teaches all of the limitations of claim 1.
Le fails to teach a wall of the second volume chamber has a curved surface, the diaphragm configured to deform to the curved surface at a maximum pressure within the fluid path. 
Davis teaches a wall (75; figures 6, 7) of the second volume chamber (36”) has a curved surface (as shown; figure 6), the diaphragm (43) configured to deform to the curved surface at a maximum pressure within the fluid path (diaphragm 43 unrolls along curvature 75 when pressure supplied to chamber 36’ via passage 42 (fluid path) increases; column 3, lines 25-30; column 6, lines 1-30).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Le with the curved surface of Davis.  The curved wall would prevent excessive stretching of the diaphragm under excessive pressures as suggested by Davis (see column 6, lines 1-10).

Claim 16 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Le.

Regarding claim 16, Le above teaches all of the limitations of claim 1.
Le fails to specifically teach in the embodiment of Fig. 1 that the housing includes a wall between the first volume chamber and the fluid path, the wall including one or more holes extending through the wall to fluidly connect the first volume chamber and the fluid path.
However, Le does teach that the housing (12; figure 1) may be interpreted as including a wall (wall indicated to by 12; figure 1) between the first volume chamber (43) and the fluid path (indicated to by 41; figure 1), the wall including one or more holes (42) extending through the wall to fluidly connect the first volume chamber (43) and the fluid path (as shown; figure 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the teachings of Le such at the housing includes the wall between the first volume chamber and includes one or more holes as further suggested by Le. This would allow for an accurate detection of measuring pressure within a fluid path.

Regarding claim 19, Le above teaches all of the limitations of claim 1.
Le fails to specifically teach that a ratio of the size of the second volume chamber opening to the first volume chamber opening is between 4:1 and 9:1.
However, Le does teach that the ratio of the size of the second volume chamber opening to the first volume chamber opening greater than 1:1 (see annotated Figure 1, comparison between 42 and C).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the ratio of openings so as to optimize the sensitivity of device based on the desired flow range of measurement. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855